DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 05, 2021 has been entered. Claims 1, 3-7, 14, 15, 17-19 and 21-29 are pending in this application.

Allowable Subject Matter
Claims 1, 3-7, 14, 15, 17-19 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Mann et al. [US 8817233 B2] teaches an illumination optical system for projection lithography for illuminating an illumination field. An imaging optical system, which follows the illumination optical system, has an object field which can be arranged in the illumination field of the illumination optical system. Furthermore, the disclosure relates to a method for assigning at least two second facets of a second facet mirror to illumination tilt positions of one of the first facets of a first facet mirror of such an illumination optical system, as well as an illumination system with such an illumination optical system. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an optical system configured to illuminate an illumination field as claimed, more specifically, the optical system comprising a pupil facet that comprises a coating that is reflective for the illumination light, the coating comprises a first volume and a second volume horizontally displaced from the first 
	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art an optical system configured to illuminate an illumination field as claimed, more specifically the optical system comprising a pupil facet mirror comprising a plurality of pupil facets, wherein: each pupil facet is configured to guide an illumination light part bundle; for each of at least some of the pupil facets, the pupil facet comprises a broadband reflecting pupil facet comprising a coating that is broadband reflective for the illumination light; the pupil facets of the pupil facet mirror are configured so that an image of the light source arises at an image location which lies at a distance from the pupil facet along an illumination channel of the illumination light; and the optical system is an projection lithography illumination optical system, as required by claim 14.
	Claims 3-7, 15, 17-19 and 21-29 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882